Exhibit 10.29(b)

FIRST AMENDMENT TO THE

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

NHP/PMB L.P.

This FIRST AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF NHP/PMB L.P., dated as of May 12, 2008 (this “Amendment”), is
being executed by NHP/PMB GP LLC, a Delaware limited liability company (the
“General Partner”), as the general partner of NHP/PMB L.P., a Delaware limited
partnership (the “Partnership”). Capitalized terms used, but not otherwise
defined herein, shall have the respective meanings ascribed thereto in the
Partnership Agreement (as defined below).

WHEREAS, the General Partner, the Limited Partners and Nationwide Health
Properties, Inc., a Maryland corporation (for the sole purpose of agreeing to
the provisions of Article XVI thereof) entered into that certain Amended and
Restated Agreement of Limited Partnership of NHP/PMB L.P., dated as of April 1,
2008 (the “Partnership Agreement”);

WHEREAS, the Partners intended that certain distributions payable to the
Partners for each Partnership Unit under the Partnership Agreement be prorated
for the applicable period based upon the number of days during such period that
such Partnership Unit was outstanding, but the Partnership Agreement
inadvertently omitted to set forth the manner in which such proration would be
determined; and

WHEREAS, the General Partner has proposed this amendment of the Partnership
Agreement to address such intended proration of certain distributions, and
Limited Partners holding a majority of the outstanding Class A Partnership Units
(or their attorney-in-fact) held by all Limited Partners have approved or
consented to it pursuant to Section 14.2 of the Partnership Agreement.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Amendment to Section 5.1 of the Partnership Agreement. Section 5.1(b) of the
Partnership Agreement is hereby amended and restated to read in its entirety as
follows:

“(b) Second, (i) 1% to the holders of Class A Partnership Units, and (ii) 99% to
the holders of Class B Partnership Units, in each case, allocated among the
holders of such Partnership Units in accordance with the number of Effective
Partnership Units (as defined below) held by them. “Effective Partnership Units”
shall mean the weighted average number of Partnership Units outstanding during
the calendar quarter that ended immediately prior to such Partnership Record
Date, calculated by multiplying each Partnership Unit that was outstanding for
any part of such quarter by a fraction, the numerator of which is the number of
days

 

1



--------------------------------------------------------------------------------

during such quarter that such Partnership Unit was outstanding, and the
denominator of which is the total number of days in such quarter.”

 

2. Applicable Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.

 

3. Effect of Amendment. In the event of any inconsistency between the terms of
the Partnership Agreement and the terms of this Amendment, the terms of this
Amendment shall prevail.

 

4. Ratification. Except as otherwise expressly modified hereby, the Partnership
Agreement shall remain in full force and effect, and all of the terms and
provisions of the Partnership Agreement, as herein modified, are hereby ratified
and reaffirmed.

[the remainder of this page is intentionally blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: NHP/PMB GP LLC, a Delaware limited liability company By:   NHP
OPERATING PARTNERSHIP L.P.,   its sole member By:   NHP GP LLC,   its general
partner By:   NATIONWIDE HEALTH PROPERTIES, INC.,   its sole member By:  

/s/ Abdo H. Khoury

Name:   Abdo H. Khoury Title:   Chief Financial & Portfolio Officer and
Executive Vice President

 

3